DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 17 October 2022 fails to place the application in condition for allowance. 
Claims 1-19 are currently pending,
Claims 1-10 and 13-17 are currently under examination.
Claims 11-12 and 18-19 are currently withdrawn.

Status of Rejections
The rejection of claim 14 over 25 U.S.C. 102(a)(1) over Heaphy is withdrawn due to Applicant’s amendment filed 17 October 2022.
All other previous rejections are herein maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
	(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
	(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a mount for securing the desired object such that a surface of the desired object is exposed to the electrolyte” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaphy (US 986,823).
As to claim 1, Heaphy discloses an apparatus for applying a coating to a desired object comprising: 
	a rotatable container having at least one container wall (#15)
	an electrolyte retained within the container (“solution” pg. 2 lines 83-86),
	the at least one container wall made of a material that does not allow the electrolyte to pass through the at least one container wall of the container (the solution is contained within the container thus considered to not allow the electrolyte to pass through) ; 
	an anode positioned within the container (#32) ; 
	a mount for securing the desired object such that a surface of the desired object is exposed to the electrolyte (#27 pg. 2 lines 86-90); and 
	the container has a central axis of rotation (about shaft 12); the mount is located along the central axis of the container (pg. 2 lines 9-20); and the anode is a hollow member positioned within the container and at least partially about the desired object when the desired object is mounted to the mount (#32 as seen in Fig. 1 and 2).
	a controller in electrical communication with the anode and the mount (electric supply 19).
	As to the limitation “wherein when the desired object is secured to the mount and power is supplied from the controller to the anode and the mount, particles in the electrolyte are deposited on the desired object forming a composite coating”, said limitation is drawn towards  a manner of operating the apparatus in accordance with MPEP 2114 which does not further structurally differentiate the instantly claimed apparatus.
As to claim 2, Heaphy further discloses a frame (#1) a motor mounted to the frame and coupled to the container, the motor selectively operable by the controller to rotate the container (pg. 1 lines 85-86 “shaft may be driven by any suitable source of power” is hereby interpreted to be a motor”).

As to claim 3, Heaphy further discloses the container further comprises a cap (“out end of casing 15” pg. 2 lines 62-63 OR #44);4831-8736-4547.222Attorney Docket No. 036716.03455Customer No. 104982 the motor is coupled to the cap such that the container is rotated by the motor via the cap (via gears 8-12); and the mount is positioned on the cap such that the container and the mount rotate at the same rotational speed (pg. 2 lines 9-20 via 20 fixed to shaft 12).

As to claim 4, Heaphy further discloses a gear system coupled between the motor and the container, wherein the container is rotated by the motor via the gear system. (gears 8-12 best seen in fig. 5).

As to claim 5, Heaphy further discloses  the central axis includes a central axis of rotation (about shaft 12); and the container is rotatable about the central axis of rotation (pg. 1 lines 105-108).

As to claim 6, Heaphy further discloses a first electrically conductive wire electrically connected between the mount and the controller (#50); and a second electrically conductive wire connected between the controller and the anode (#34).

As to claim 13, the recitation “wherein the particles in the electrolyte include micron-, submicron- or nano-sized particles, and the material of the at least one container includes a particle-impervious material.” is a recitation of the intended use of the apparatus in accordance with MPEP 2114 which does not further structurally differentiate the instant claims since the container is designed to contain a liquid solution it thusly will not allow a particles to pass there through, i.e. out of the entire container, since the container is designed to hold said solutions.

As to claim 15, Heaphy discloses an apparatus for applying a coating to a desired object comprising: 
	a frame (#1)
	a container rotatably disposed on the frame, the container having at least one container wall (#15); 
	a motor connected to the frame and coupled to the container, the motor selectively operable to rotate the container (pg. 1 lines 85-86 “shaft may be driven by any suitable source of power” is hereby interpreted to be a motor”), 
	a plating solution retained within the container (“solution” pg. 2 lines 83-86), the plating solution containing micron-, submicron- or nano-sized particles for coating the desired object, the at least one container wall made of a material that does not allow the plating solution or the particles contained therein to pass through the at least one container wall of the container (“wherein the particles in the electrolyte include micron-, submicron- or nano-sized particles, and the container wall does not allow the particles from the anode to pass through the at least one container wall.” is a recitation of the intended use of the apparatus in accordance with MPEP 2114 which does not further structurally differentiate the instant claims since the container is designed to contain a liquid solution it thusly will not allow a particles to pass there through. Further, the recitation of limiting the solution is interpreted as a material worked upon by the apparatus in accordance with MPEP 2115, i.e. via application of a voltage/current causes work to be done upon the solution to deposit ions from solution onto the article inherent to electroplating.);
	a mount for securing the desired object such that a surface of the desired object is exposed to the plating solution (#27 pg. 2 lines 86-90); and
	an electrically conductive wire electrically connected to the mount, the moutnbeing in electrical communication with the desired object when the desired object is mounted to the mount (Fig. 8 wired from 19 to 17 which is electrically connected to mount 26 pg. 2 lines 103-107)
	As to the limitation “wherein when the desired object is secured to the mount and power is supplied from the controller to the anode and the mount, particles in the electrolyte are deposited on the desired object forming a composite coating”, said limitation is drawn towards  a manner of operating the apparatus in accordance with MPEP 2114 which does not further structurally differentiate the instantly claimed apparatus.

As to claim 16, Heaphy further discloses the plating solution being an electrolyte (“solution” pg. 2 lines 83-86 being used in plating thus causing ions for deposition inherent to electroplating); an anode positioned in the container (#32); and a controller in electrical communication with the anode and the electrically conductive wire to the mount; wherein when the controller provides power to the anode and the mount when the desired object is connected to the mount, the particles in the electrolyte are deposited on the desired object. (electric supply 19)


As to claim 17, Heaphy further discloses wherein the anode is a hollow cylindrical member that is positioned to surround the desired object when the desired object is mounted to the mount. (See Fig. 1 anode 32 around rack 27 which can surround either interior or exterior the articles).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heaphy in view of Lui (US 3,850,737).
As to claim 7, Heaphy fails to explicitly disclose a trunnion, the anode in electrical communication with the trunnion; and4831-8736-4547.223Attorney Docket No. 036716.03455Customer No. 104982 the apparatus further comprises a slip ring disposed on the trunnion and electrically communicated with the controller, the slip ring oriented to maintain electrical contact between the trunnion and the slip ring while the slip ring remains stationary and the container and trunnion rotate such that the trunnion and thus the anode are in electrical communication with the controller via the slip ring.
	Lui discloses an rotating electroplating apparatus (Title, Abstract) comprising anodes on the inside (#s 20) using a trunnion (#82), the anode in electrical communication with the trunnion (via #76 on left side); and4831-8736-4547.223Attorney Docket No. 036716.03455 Customer No. 104982the apparatus further comprises a slip ring disposed on the trunnion and electrically communicated with the controller, the slip ring oriented to maintain electrical contact between the trunnion and the slip ring while the slip ring remains stationary and the container and trunnion rotate such that the trunnion and thus the anode are in electrical communication with the controller via the slip ring (#98 in electrical communication via 100 to “plating voltage source” col. 4 lines 30-31).
	Thus, it would have been prima facie obvious to one of ordinary skill in the art to have used the electrical connection scheme to an anode on the interior of a rotating container as taught by Lui in the apparatus of Heaphy because it is a recognized electrical connection structure suitable for use in electroplating containers to pass electrical current/voltage to the anode on the interior during plating. See MPEP 2144.07.

Claims 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heaphy in view of Bushby et al (US 2020/0165736 A).
As to claims 8 and 9, Heaphy fails to explicitly disclose a heating element positioned on an exterior of the container, wherein the electrolyte is heated as the heating element heats the container (instant claim 8) and a temperature sensor extending through the container and into the electrolyte, the temperature sensor operable to monitor a temperature of the electrolyte. (instant claim 9)
	Bushby discloses an electroplating apparatus (Title) comprising disclose a heating element positioned on an exterior of the container, wherein the electrolyte is heated as the heating element heats the container (Fig. 2 #118)) and a temperature sensor extending through the container and into the electrolyte, the temperature sensor operable to monitor a temperature of the electrolyte. (Fig. 2 #112). Bushby further discloses placing an agitator  between the anode and the desired object (interpreted as a baffler or paddle #120 [0139], [0022] “such as a stirrer” , [0086] “impellor” as required by claim 14).
	It would have been obvious to one of ordinary skill in the art at thetime the invention was filed to have used a heater, temperature sensor, and a paddle or baffle between the anode and the workpiece in the electroplating container as taught by Bushby in the apparatus of Heaphy in order to control and regulate the temperature of the plating bath as these are common sense obvious to use during electroplating procedures by virtue of their explicit intended function (Bushby [0086] [0109]) and to ensure fluid to all areas of the parts being plated (Bushby [0086])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heaphy, as modified by Bushby, in further view of Lui (US 3,850,737).
As to claim 10, Heaphy, as modified by Bushby, fails to explicitly disclose a trunnion, the anode, the heating element, and the temperature sensor are in electrical communication with the trunnion; and the apparatus further comprises a slip ring mounted on the trunnion and electrically communicated with the controller, the slip ring oriented to maintain electrical contact between the trunnion and the slip ring while the slip ring remains stationary and the container and trunnion rotate such that the trunnion, the anode, the heating element, and the temperature sensor are in electrical communication with the controller via the slip ring.
	Lui discloses an rotating electroplating apparatus (Title, Abstract) comprising anodes on the inside (#s 20) using a trunnion (#82), the anode in electrical communication with the trunnion (via #76 on left side); and4831-8736-4547.223Attorney Docket No. 036716.03455 Customer No. 104982the apparatus further comprises a slip ring disposed on the trunnion and electrically communicated with the controller, the slip ring oriented to maintain electrical contact between the trunnion and the slip ring while the slip ring remains stationary and the container and trunnion rotate such that the trunnion and thus the anode are in electrical communication with the controller via the slip ring (#98 in electrical communication via 100 to “plating voltage source” col. 4 lines 30-31).
	Thus, it would have been prima facie obvious to one of ordinary skill in the art to have used the electrical connection scheme to an anode on the interior of a rotating container as taught by Lui in the apparatus of Heaphy because it is a recognized electrical connection structure suitable for use in electroplating containers to pass electrical current/voltage to the anode on the interior during plating. See MPEP 2144.07. Furthermore, providing electrical communication for each electrical component, i.e. heater and sensor, would have been prima facie obvious to duplicate the available electrical connections in the trunnion and slip ring to provide the expected result of controlling each as needed during the electroplating process. See MPEP 2144.04 VI B.


Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive.
In response to Applicant’s contention that the term “mount” is not a generic placeholder and is a more function specific term thus does not apply, this argument is not persuasive in light of Applicant’s explicit comments on the interpretation of “mount”. On pg. 10, Applicant explicitly argues that “mount” is  “a structure to which an object can be mounted”. Applicant does not argue that “mount” does the actual mounting, but rather a generic “structure” to which something can be mounted. Using Applicant’s own definition, it is clear this term is merely a generic placeholder to a variety of structure which read on mounting. By Applicant’s definition, a mount can merely be a table, pedestal, or any structure upon which an object may be mounted to. For an example based on this definition, a piece of wood may be mounted to a table with a c-clamp, the table being akin to the claimed and defined by Applicant “mount”. The term “mount” does not imply any particular or specific function like a “clamp” or “circuit” as alleged by Applicant. For example, “clamp” implies a structure which may sandwich an object, via exertion of pressure in opposite surfaces of an object. 
It is further noted that the generic placeholder ”mount”  is explicitly tied to a function “for securing the desired object” and thus drafted as such in a means plus function form, not limited by structure in any particular way. The specification provides a variety of structures which read on the generic placeholder at paragraph [0023] for interpretation, and equivalents thereof.
Therefore the Examiner maintains said interpretation is correct and thus provided for the in the rejection above.
In response to the rejection under Heaphy, Applicant argues that a) Heaphy fails to disclose the mount is “located along a central axis” in citing to annotated Fig. 3 on pg. 12-13 of the response and that b) Heaphy fails to the anode is “disposed at least partially about the article”. 
With respect to a), this argument is not persuasive because the broadest reasonable interpretation of the instant claims do not require these structure to be on or lie directly with the central axis. Rather, “along” requires them to be related to in some manner in that each bar 27 lies parallel the central axis, as shown in the annotated Figures by Applicant, and thus lei along said axis.
With respect to b), theis argument is not persuasive as the recitation be of being “partially about” does not require the anode to be on the “outside”, per se, of the workpiece, but rather about the workpiece in any such manner. Applicant does not point out any such strict interpretation of the instant claim language to incite interpretation as alleged by Applicant. 
As to claim 14, the rejection has been amended in light of the claim amendments, thus the rejection is moot with respect to the rejection above.
In response to Applicant’s arguments towards claim 17, Applicant alleges the rack in Heaphy is not electrically connected to a wire. This newly amended claim language has been addressed above, particularly pointing out that the rack is electrified explicitly cited in Heaphy, as is inherent be to enable electroplating, and thus electrically connected to any wiring as such. 
No further arguments are presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795